IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT



                                No. 94-4878


BETH ANN FARAGHER, ET AL.,

                                              Plaintiffs-Appellants-
                                              Cross-Appellees,

                                  versus


CITY OF BOCA RATON, a political
subdivision of the State of Florida,

                                              Defendant-Appellee-
                                              Cross-Appellant,

BILL TERRY,
DAVID SILVERMAN,

                                              Defendants-Appellees.


                       --------------------------
          Appeals from the United States District Court for the
                      Southern District of Florida
                       --------------------------


                        ON PETITION FOR REHEARING
        (Opinion February 8, 1996, 11th Cir., 1996,        F.2d     )

                              (May 13, 1996)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*


B Y   T H E   C O U R T :


          A member of this court in active service having requested a poll

on whether this case should be reheard by the Court sitting en banc, and a

majority of the judges in this court in active service having voted in

favor of granting a rehearing en banc,
          IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.

____________________
*Senior U.S. Circuit Judge David W. Dyer has elected to participate in
further proceedings in this matter pursuant to 28 U.S.C. § 46(c).